On February 19, 1999, respondent Inza E. Johnson filed an application for reinstatement to the *1412practice of law. Respondent attached to her application a document titled “Objections to the Findings and Recommendation of the Board.” Whereas objections to the findings and recommendations of the Board of Commissioners on Grievances and Discipline were due no later than September 25, 1997, respondent’s submission of the objections at this time is prohibited by S.Ct.Prac.R. XIV(1)(C). Accordingly,
IT IS ORDERED by the court, sua sponte, that respondent’s application for reinstatement be, and hereby is, stricken.